Per Curiam.
This case is before the court 'on a demurrer to an alternative writ of mandamus allowed upon an application of the relator to compel the issuance of it of a building permit by the authorities of the city of' Jersey City
The writ alleges, among other things, that the relator is the owner of land in Jersey City; that the city has adopted an ordinance whereby such land was zoned for business purposes ; that the relator applied for a permit to erect a garage thereon in accordance with the building code, which application was refused.
These facts are admitted by the demurrer which sets forth that the city is not bound to grant the permit, because of an ordinance passed March 21st, 1922, pursuant to the act, chapter 229 of laws of 1920.
Looking at the ordinance we fail to perceive any reason why the permit should not be granted. The property seems to be zoned for business purposes and is covered by section 3, *75and its provisions do not exclude the building in question. Paragraph 8 oí section 3 does not apply to the relator because the garage is not within one hundred and fifty feet of any institution enumerated, nor are any of the institutions enumerated within the intersecting streets on which relator’s property exists.
The demurrer will be overruled and judgment given for the relator, with costs, and peremptory writ of mandamus awarded.